Citation Nr: 0105825	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-02 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a higher staged rating, on appeal from the 
initial grant of service connection, for degenerative disc 
disease of the lumbar spine, rated as 10 percent disabling 
prior to March 3, 2000, and rated as 20 percent disabling 
from March 3, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel


REMAND

The veteran served on active duty from February 1994 to 
September 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that granted service connection for the 
veteran's degenerative disc disease of the lumbar spine.  The 
appellant was notified of the decision in April 1999 by the 
San Juan, Puerto Rico, RO, and the claim has apparently at 
all times since been under the jurisdiction of the San Juan, 
Puerto Rico, RO. The disability was evaluated as 10 percent 
disabling through March 2, 2000.  In an April 2000 rating 
decision, the RO awarded a 20 percent disability rating for 
the veteran's service-connected back disability as of March 
3, 2000.

After the veteran disagreed with the original 10 percent 
disability rating assigned for his service-connected 
disability, the rating was subsequently increased.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that there is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on the 
facts found.  Id.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
126.  On remand, the RO must comply with Fenderson in its 
phrasing and consideration of the issue on appeal.

Additional development of the evidentiary record is required.  
VA has a duty to make reasonable efforts to obtain relevant 
records that the veteran adequately identifies.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98  (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)). 

Here, potentially relevant medical records have not been 
associated with the claims file.  On the veteran's most 
recent VA examination report dated in March 2000, the 
examiner made reference to records of VA medical treatment.  
While the examiner clearly had access to those records to 
review in conjunction with the examination, the records have 
not been associated with the claims file.  VA has 
constructive notice of VA medical records, and those records 
should be associated with the claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Further, the veteran 
informed the examiner that he had received treatment from 
either emergency rooms or doctors on three separate occasions 
in 1999 for severe acute bouts of low back pain.  It is 
unclear whether the VA records referenced by the examiner 
included these treatment records.  The veteran should be 
asked to identify all care providers who have treated him for 
his degenerative disc disease of the lumbar spine since 1998, 
and efforts should be made to obtain these records.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Ask the veteran for the approximate 
dates of all treatment and the names and 
addresses of all medical providers who 
treated him for his back disability since 
1998.  Those from whom he received 
treatment for the three acute bouts of 
back pain in 1999 that he reported to the 
VA examiner in March 2000 are of 
particular interest.  Ask the veteran to 
provide releases for any private care 
providers, and request the veteran's 
treatment records from them.  For any VA 
medical centers the veteran identifies and 
provides approximate dates of treatment, 
obtain and associate with the file the 
veteran's treatment records from 1998 to 
the present.  The RO is already on notice 
that VA treatment records exist for 1999 
that have not been associated with the 
file, and those records should be 
obtained.  If any request for private 
treatment records is unsuccessful, notify 
the veteran so he may obtain and present 
the records himself.  Document all 
development efforts and all responses.  
Associate all records received with the 
claims file.

2.  If additional private treatment 
records are received, or additional VA 
treatment records dated after 1999, 
schedule the veteran for further VA 
examination, to take into account 
current treatment.  The examiner should 
be provided a copy of this remand 
together with the veteran's entire 
claims folder, and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.  If any testing is 
necessary to evaluate the disability, 
that testing should be done and the 
results reviewed before submission of 
the examination report.

The examiner should note the range of 
motion for the lumbar spine and should 
state what is considered normal range of 
motion.  Whether there is any pain, 
weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should also state whether 
there are osteoarthritic changes; 
narrowing or irregularity of joint space; 
abnormal mobility on forced motion; 
listing of the spine; or positive 
Goldthwait's sign.  The examiner should 
state, if possible, the frequency of 
recurring attacks of intervertebral disc 
syndrome, if the veteran suffers such 
attacks, and the extent to which relief 
is experienced between such attacks.  
38 C.F.R. § 4.71a, Diagnostic Codes 5293, 
5295 (2000).

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be 
warranted, such testing or examination is 
to be accomplished.

3.  Review the claims folder and ensure 
the foregoing development action has been 
conducted and completed in full.  If the 
examination report is inadequate, it must 
be returned for corrective action.  38 
C.F.R. § 4.2 (2000);  see also Stegall v. 
West, 11 Vet. App. 268 (1998).  Ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  

4.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


